Citation Nr: 0314782	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  91-55 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to the veteran's service-connected residuals of 
pulmonary tuberculosis.

2.  Entitlement to an increased evaluation for chronic 
reinfection type pulmonary tuberculosis, moderately advanced, 
arrested with fibrothorax, currently evaluated as 20 percent 
disabling. 

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and observer

ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


REMAND

The veteran served on active duty from July 1946 to October 
1947.  This case comes to the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 1998, the veteran had a 
videoconference hearing with the undersigned Judge at the RO.

In an April 1999 decision, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for entitlement to service connection for hypertension 
as secondary to the veteran's service-connected residuals of 
pulmonary tuberculosis, but denied this claim for service 
connection.  The Board also denied the veteran's claims for 
entitlement to an increased evaluation for chronic 
reinfection type pulmonary tuberculosis and entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability due to a service-connected 
disability.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2001 order, the Court vacated the Board's April 
1999 decision and remanded the claim to the Board for action 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  

In a May 2002 decision, the Board again denied the veteran's 
claims for service connection for hypertension claimed as 
secondary to the service-connected residuals of pulmonary 
tuberculosis, an increased evaluation for chronic reinfection 
type pulmonary tuberculosis, and a total disability rating 
for compensation purposes based on individual unemployability 
due to a service-connected disability.  In July 2002, the 
veteran filed a motion for reconsideration of the Board's 
decision.  The Board denied the veteran's motion for 
reconsideration in August 2002.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2003 order, the Court 
vacated the Board's May 2002 decision and remanded the claims 
to the Board again for action consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  In the February 2003 Joint 
Motion for Remand, the Court noted that the Board's May 2002 
decision failed to adequately address VA's duty to notify as 
well as discuss how documents in evidence specifically 
satisfy the provisions of the VCAA under 38 U.S.C.A. 
§ 5103(a).

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 66 Fed. Reg. 45620-32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159 
(2002)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should readjudicate the 
veteran's claims for entitlement to 
service connection for hypertension as 
secondary to the veteran's service-
connected residuals of pulmonary 
tuberculosis, entitlement to an increased 
evaluation for chronic reinfection type 
pulmonary tuberculosis, and entitlement 
to a total disability rating for 
compensation purposes based on individual 
unemployability due to a service-
connected disability in light of the 
evidence received since the April 1998 
Supplemental Statement of the Case 
(SSOC).  If the claims remain denied, the 
RO should issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken and evidence received since 
April 1998.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




